UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1252



LANTZ H. LITTLE,

                                                Plaintiff - Appellant,

          versus

DEPARTMENT OF THE     NAVY,    Charleston    Naval
Shipyard/Agency,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-2144-2-18)


Submitted:   January 9, 1997                Decided:   January 16, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lantz H. Little, Appellant Pro Se. Margaret Beane Seymour, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint against the Department of the Navy. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Little v.
Department of the Navy, No. CA-95-2144-2-18 (D.S.C. Jan. 26, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2